Citation Nr: 0401870	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previous denied claim for service connection for a 
chronic low back disability.

2.  Whether new and material evidence has been submitted to 
reopen a previous denied claim for service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claims for service connection 
for a chronic low back disability and bilateral pes planus 
for failure to submit new and material evidence.

As will be discussed below, the claim of entitlement to 
service connection for a chronic low back disability has been 
reopened and this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The veteran is 
advised that VA will notify him if further action is required 
on his part.


FINDINGS OF FACT

1.  In a final decision dated January 1997, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  

2.  In December 2001, the veteran applied to reopen his claim 
for service connection for a low back disability; the 
additional evidence submitted in this application includes 
evidence which has not been previously submitted to agency 
decisionmakers which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact that is necessary 
to substantiate the claim.

3.  In a final decision dated January 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.  

4.  In December 2001, the veteran applied to reopen his claim 
for service connection for bilateral pes planus; the 
additional evidence submitted in this application consists 
only of his oral testimony in which he presented contentions 
which have been previously considered by agency 
decisionmakers and which are cumulative and redundant.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of entitlement to service connection 
for a low back disability; that claim is reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2003).

2.  New and material evidence has not been received regarding 
the previously denied claim of entitlement to service 
connection for bilateral pes planus; that claim is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in January 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  Furthermore, he has also been provided with 
notice of the VCAA compliant provisions of the revised 
version of 38 C.F.R. § 3.159 in an April 2002 Statement of 
the Case.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims.  He has 
also been notified what evidence VA would obtain for him and 
what evidence and information he needed to provide. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  

Factual Background and Analysis

The veteran has requested that VA reopen his claims of 
entitlement to service connection for a chronic low back 
disability and bilateral pes planus on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  Specifically, the veteran contends that his 
chronic low back disability began during active service as a 
result of an injury and that his bilateral pes planus was 
aggravated as a result of the attempts made by orthopedists 
during service to correct this condition.

The veteran's claims of entitlement to service connection for 
a low back disability and bilateral pes planus were first 
considered and originally denied in a January 1997 RO rating 
decision.  Evidence reviewed at the time consisted of the 
veteran's service medical records.  These show normal 
musculoskeletal findings on entrance into service in 1973 and 
reports of treatment for low back complaints in 1974 related 
to leg length discrepancies and mild muscle sprain due to a 
falling injury against a sharp table corner, but with normal 
musculoskeletal findings on separation from service in 1977.  
The service medical records also show that a bilateral pes 
planus condition was noted on entrance examination in 1973.  
During service the veteran was treated on several occasions 
for complaints of bilateral foot pain related to his flat 
feet.  The records show that he was occasionally placed on 
physical profile for his flat feet and that he was prescribed 
arch supports to treat is condition.  In May 1974 he was 
prescribed asymmetrical orthotic inserts to compensate for a 
leg length discrepancy.  X-rays of the veteran's feet that 
were taken in April 1974 and March 1976 revealed no 
significant abnormalities.  Also reviewed were the medical 
records of Wallace B. McLeod III, M.D., dated April 1995 and 
June 1995, showing treatment for a February 1995 back injury 
but no mention of any connection with military service.  The 
RO denied the veteran's claims on the basis that a chronic 
low back disability was neither shown in, nor linked to 
active duty and that bilateral pes planus was a condition 
which pre-existed service and was not objectively shown to 
have been permanently worsened beyond its natural progression 
by service.  The veteran was notified of the RO's adverse 
determination and his appellate rights in correspondence 
dated February 1997 but he did not file a timely appeal of 
this decision and it became final one year later.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2003); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The Board must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in the revised 
version of 38 C.F.R. § 3.156(a) (2003).  Under that revised 
regulation, effective for claims such as the current one on 
appeal which was filed after August 29, 2001, new and 
material evidence is defined as follows:

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim of entitlement to a low 
back disability.  A review of the claim shows that in 
December 2001, the veteran applied to reopen his claim for 
service connection for a low back disability.  Pertinent 
evidence submitted in support of his application consisted of 
his oral hearing testimony presented at the RO before the 
undersigned Veterans Law Judge (VLJ) in June 2003 and a 
September 2002 written statement from James A. Rosacher, 
M.D., who reported that the veteran presented a history of 
injuring his low back on the flight line in 1974 during 
active duty.  The veteran testified at his hearing that he 
struck his low back against the protruding antenna of a T-38 
trainer jet plane while bending over to walk beneath the 
aircraft while in the course of performing a pre-flight 
external check.  Dr. Rosacher diagnosed the veteran with 
chronic lumbar facet syndrome and expressed the opinion that 
it was as likely as not that the onset of  this diagnosis was 
the result of a low back injury which occurred in military 
service.  We find that Dr. Rosacher's nexus opinion is new as 
VA had not previously considered it and it is material 
because it relates to an unestablished fact necessary to 
substantiate the low back disability claim.  Furthermore, it 
is not cumulative and redundant as the record did not include 
an objective medical nexus opinion linking the veteran's low 
back disability with service prior to the submission of his 
September 2002 statement.  We further note that the Court has 
held in the case of Cox v. Brown, 5 Vet. App. 95, 98 (1993), 
that new and material evidence does not have to "establish" 
service connection, only create a "reasonable possibility" 
of service connection for purposes of reopening the claim.  
We therefore conclude that new and material evidence has been 
submitted with respect to the veteran's previously denied 
claim of entitlement to service connection for a low back 
disability.  The claim of entitlement to service connection 
for a disability of the low back is thus reopened.   Although 
we find that the newly submitted evidence is sufficient to 
reopen the veteran's claim, we also find that additional 
development is required before VA can fairly adjudicate this 
claim on the merits.  The evidence indicates that there were 
several incidents of intercurrent low back trauma that 
occurred after the veteran was discharged from service.  We 
thus conclude that it would be helpful to schedule the 
veteran for a medical examination so that a physician may 
determine the veteran's current low back diagnosis or 
diagnoses and address how each relates to his military 
service.  The case is therefore remanded to the RO for this 
development and thereafter for a de novo review of the claim 
on the merits.

With respect to the veteran's application to reopen his claim 
for VA compensation for bilateral pes planus, however, we 
find that no new and material evidence has been submitted.  
The only evidence pertaining to this claim that was received 
by VA since the original denial in January 1997 is the 
veteran's hearing testimony before the undersigned VLJ in 
June 2003.  The veteran testified, in pertinent part, that 
his pes planus condition existed prior to his entrance into 
service and that it had been asymptomatic until he began 
military training.  He contended that the attempts by his 
physicians in service to correct his pes planus through use 
of orthotic inserts and arch supports actually worsened the 
flat foot condition beyond its normal progression.  He 
reported that he now experienced ongoing bilateral foot pain, 
which he treated with nonprescription pain medication.

Although the veteran's oral testimony at the June 2003 
hearing is new evidence in the sense that it is evidence that 
has not been previously submitted to VA decisionmakers, we do 
not concede that his testimony is material evidence.  His 
testimony was merely a reiteration of his previously 
considered contention that his pre-existing pes planus was 
aggravated by service and it was not accompanied by any 
objective medical evidence not previously considered by VA 
that would  support his assertion.  We therefore conclude 
that the hearing testimony is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
in January 1997 and thus fails to meet the standard of new 
and material evidence necessary to reopen his pes planus 
claim.  See 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been presented to reopen a 
claim of service connection for a low back disability; the 
appeal is granted and the claim is reopened.

New and material evidence has not been presented to reopen a 
claim of service connection for bilateral pes planus; the 
application to reopen this claim is denied.


REMAND

We have determined in the foregoing decision that evidence 
which is new and material to the veteran's previously denied 
claim of entitlement to service connection for a low back 
disability has been submitted to reopen the claim, but that 
additional development is required.  Therefore, the case is 
REMANDED to the RO for the following development:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are applied in the development of 
the claim.  

2.  The RO should schedule the veteran 
for a VA medical examination to 
determine his current musculoskeletal 
diagnoses as they pertain to his 
lumbosacral spine.  The veteran's claims 
folder containing his pertinent medical 
history should be made available for the 
examining physician's review prior to 
the examination.  The discussion portion 
of the physician's examination report 
should include responses to each of the 
following items:
		(A).  State the diagnoses of all 
low back disorders the veteran currently 
has.
		(B).  For each dignosis reported in 
reponse to item (A), above, state a 
medical opinion as to whether it is at 
least as likely as not that the disorder 
is the result of an injury in service.

3.  Thereafter, the RO should provide a 
de novo review of the veteran's reopened 
claim of entitlement to service 
connection for a low back disability on 
the merits.  If the claim is not 
resolved to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be sent to the veteran and 
his representative and they should be 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



